DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant's election with traverse of Group I, silica, anionic, silicates, degradable polymer, 1-1000nm and water-in-oil in the reply filed on 6/4/19 is acknowledged.  The traversal is on the ground(s) that searching one group and species would require the searching of the other groups/species and would not impose undue burden on the examiner.  This is not found persuasive because the special technical feature is known (see the previous action) and as such arguments drawn to the search burden are moot.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/19.

Priority
As previously set forth: The claims have an effective date of that of the PCT, 5/7/15

Response to Arguments/Amendments
Applicant argues the new “consists essentially of” language is not met because of the apollonian particle size distribution required by Loiseau.  Applicant argues the amendment limits the particulates to just the emulsion stabilizing particulates disposed at an interface between the internal and external phases.  Applicant argues the other references do not make up for this deficiency.
The Examiner disagrees.  Applicant’s specification does not disclose what materials affect the basic and novel properties of the invention.  As such, “consisting essentially of” is treated as comprising.  Thus, that Loiseau has additional elements in his composition is moot and Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 112
Rejection over Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by cancellation of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiseau (US 2015/0027699) in view of Sullivan (US 2009/0137432), Bragg (US 5910467), van Zanten (US 2012/0000708) and Golomb (US 2010/0243248).
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new “consists essentially of” language, Applicant’s specification does not disclose what materials affect the basic and novel properties of the invention.  Thus, “consists essentially of” is treated as comprising and the claims are met by elements set forth below.  Elements of claim 12 have been amended herein due to amendment.

Loiseau discloses Pickering particle emulsions (abstract) comprising particles of a first liquid phase dispersed in a second liquid phase wherein colloidal particles are adsorbed to the liquid-liquid interface (abstract, [0052]).  The emulsion is a well treatment fluid that is introduced to a subterranean formation (abstract, [0016]).  In an embodiment, the emulsion particles can be removed or destructed after well stimulation [0003], implicitly breaking the emulsion.  See also [0057] which discloses destroying (breaking) the emulsion particles.  The external phase may be hydrocarbon (e.g. oil) and the fluid (albeit unknown which phase) may further include a surfactant [0046].  Regarding the 50% or greater requirement, Loiseau discloses the use of colloidal particles to stabilize the emulsion, said colloidal particles having a diameter from 0.005-100 micron [0043].  Thus, 100% of the particles used in Loiseau to stabilize the emulsion may have a value within the claimed range, e.g. Loiseau embraces the use of 100% of particles having 500nm.  It is noted that though Loiseau discloses Apollonianistic particle size distributions, this is drawn to the entirety of particles therein, e.g. the dispersed phase, the colloidal particles and any other solids (e.g. proppants) therein.  The claims only limit the particles that stabilize the emulsion, e.g. the colloidal particles of Loiseau.  Thus, Loiseau embraces the new limitation of the claims and renders such prima facie obvious. See In re Wertheim.
Loiseau includes elements as set forth above.  Loiseau discloses particle stabilized emulsions but does not disclose wherein the particles mimic a portion of the formation being treated.
Bragg discloses solid stabilized emulsions (title), thus the same type of emulsions as Loiseau.  Bragg discloses that the solid particles may be either formation solid particles (e.g. indigenous to the formation) or nonformation particles (obtained from outside the formation) (abstract).  Bragg thusly discloses that using particles that are indigenous to the formation is functionally equivalent to using any type of particle to stabilize the emulsion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau the use of formation particles from the formation being treated, as taught by Bragg, since they are recognized in the art of stabilizing particles for emulsions to function equivalently to particles not obtained from a formation.
Loiseau includes elements as set forth above.  Loiseau discloses the use of a surfactant in the overall treatment fluid [0046] but does not disclose encapsulating such in the internal phase.  Sullivan discloses emulsion systems (title) comprising a treatment agent sequestered in the internal phase of the emulsion (abstract).  The sequestered agent may be a wetting agent [0022] and the emulsion may be a Pickering emulsion (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau the use of encapsulating a wetting agent, as taught by Sullivan, since such is recognized in the art to be a suitable agent to be sequestered in emulsions for release in the well.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Sullivan includes elements as set forth above but does not disclose what a wetting agent may be.  Van Zanten discloses surfactant additives for subterranean formations (title, abstract).  Said surfactants include wetting agents, e.g. surfactants that alter the wettability of the formation [0016].  Said wetting surfactants include anionic surfactants [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau, Bragg and Sullivan the use of anionic surfactant wetting agents, as taught by van Zanten, since they are recognized in the art of wetting agents to be suitable for the intended use thereof.
Regarding the “determining” requirements of claim 1, Bragg discloses that the solids used may be formation solids (Column 5 lines 3-11), e.g. solids that have been recovered during some wellbore operation.  Removing these solids from the operation and using them implicitly requires one to “determine” if the solid was a formation solid (thus determine its mineral profile, e.g. determine that it had a mineral profile) or a fluid solid (e.g. a particle added during whatever operation the formation solids were produced from, e.g. drilling, fracturing, oil recovery would all produce other unwanted solids such as weighting agents, proppants, ect).  Thus the limitation is embraced by Bragg and/or it would be prima facie obvious to determine which produced solids were from the formation, which implicitly requires determining if they have a mineral profile from the formation, and reuse such in the same formation as the solids to stabilize the emulsion, since they are recognized in the art to be suitable for the intended use thereof.  Regarding the destabilized and producing requirement, Loiseau discloses that the pickering emulsion treatment fluid is broken in the well ([0003], [0052], [0057], [0085]).  Loiseau breaks the emulsion when it is in the well, thus it is implied that it is its desired location.  Further, “breaking” the emulsion is the same thing as destabilizing, e.g. in order to break an emulsion it must be destabilized.  The treatment fluid is used as a stimulation (fracturing) fluid [0135], and that afterwards the formation is produced to remove the oil/gas from therein [0139].  Further, increased production of oil/gas is the purpose of stimulation fluids, and thus it is prima facie obvious to produce the well after such, since there is no other reason to fracture a formation but to produce the oil/gas therefrom. 
Loiseau, Bragg, Sullivan and van Zanten include elements as set forth above.  Loiseau discloses Pickering (solid stabilized) emulsions but does not disclose the use of an emulsifier therein.
Golomb discloses particle stabilized emulsions (title), thus overlapping the teachings of Loiseau.  Golomb discloses that in certain embodiments, the emulsion can be stabilized by both a particulate material and an emulsifying surfactant [0074].  In other embodiments the emulsion is stabilized just by the particles (abstract).  Golomb thusly teaches the two options to function equivalently for stabilizing Pickering emulsions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau, Bragg, Sullivan and van Zanten the use of emulsifying agents, as taught by Golomb, since the combination of emulsifying agents and particles is taught to function equivalently for stabilizing emulsions as just using the particles themselves.
Elements above meet the requirements of claim 1, the use of silica particles is disclosed in [0044] of Loiseau, as required by claim 2, use of additional materials such as degradable particles of polylactic acid are disclosed in [0044] of Loiseau, as required by claims 3-4, any sized particles can be converted into nanometers, e.g. a 1 micron particle is 1000 nm, thus meeting the requirements of claim 7, the particles range from 0.005 (50 nm)-100 microns [0043] of Loiseau.
Regarding claim 10, Loiseau includes elements as set forth above but does not disclose the amount of particles used to stabilize the emulsion.  Bragg includes elements as set forth above.  Bragg discloses the use of about 0.1g/L-20 g/L particles (Column 13 lines 49-51), converting to 0.01-2 wt% (0.1 g/L* 1L/1000ml = 0.01/100 or 0.01 wt%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau the use of 0.01-2 wt% particles, as taught by Bragg, since this is recognized in the art to be a suitable amount of particles needed to stabilize a Pickering emulsion.
Regarding claim 11, Bragg also discloses the known use of 50-90% water in the emulsion (Column 13 lines 51-53) as the internal phase of the emulsion (Column 7 line 41), rendering such obvious to include in Loiseau since it is recognized to be suitable for the intended use there.
Elements above meet the requirements of claims 14 and 15.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiseau  in view of Sullivan, Bragg and van Zanten in further view of Manrique (US 2014/0008062).
Elements of this rejection are as previously set forth, reiterated below in italics.  

Loiseau, Sullivan, Bragg and van Zanten include elements as set forth above.  Bragg discloses that it is known to use particles indigenous to the formation (abstract), and, Loiseau discloses the use of silica particles [0076], but they do not disclose the use of siliceous formations.
Manrique discloses injection/production/transportation methods of hydrocarbons in subterranean formations (title, abstract).  Manrique discloses that typical formations for injecting/producing and transporting produced hydrocarbons to include siliceous formations as well as formations comprising quartz, feldspar and carbonaceous material [0061].  Manrique thusly teaches any of these types of formations to be known to be used for injection and production of hydrocarbons in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau, Sullivan, Bragg and van Zanten the use of siliceous formations, as taught by Manrique, since it is known to be a suitable formation for producing hydrocarbons.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Rejection over Claim 12 under 35 U.S.C. 103 as being unpatentable over Loiseau in view of Bragg, Sullivan and van Zanten in further view of Golomb (US 2010/0243248) is amended into rejection over claim 1 above, due to amendment.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loiseau, Bragg, Sullivan and van Zanten in view of Golomb in further view of Javora (US 2009/0114394).
Elements of this rejection are as previously set forth, reiterated below in italics.  

Loiseau, Bragg, Sullivan, van Zanten and Golomb include elements as set forth above.  Golomb discloses the known use of emulsifiers in Pickering emulsions but does not disclose the amount of such.
Javora discloses water-in-oil emulsions for use in subterranean formations (title), embracing the emulsion type (water-in-oil) of Loiseau, Bragg, Sullivan and van Zanten.  Javora discloses that typically an emulsifier is present in an amount ranging from 0.005-20 wt% [0050].  Javora thusly teaches this to be a known amount of emulsifier used to stabilize emulsions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Loiseau, Bragg, Sullivan, van Zanten and Golomb the use of 0.005-20 wt% emulsifier, as taught by Javora, since this is recognized to be suitable for the intended use thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768